Exhibit 12 SOUTHERN NATURAL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) For the Three Months ended March 31, 2009 2008 Earnings Net income $ 48 $ 95 Income from equity investee (3) (4) Pre-tax income before income from equity investee 45 91 Fixed charges 16 21 Distributed income of equity investee 4 4 Capitalized interest - (1) Total earnings available for fixed charges $ 65 $ 115 Fixed charges Interest and debt expense $ 16 $ 21 Ratio of earnings to fixed charges 4.1 5.5 For purposes of computing these ratios, earnings meansnet income before: ·income from equity investee, adjusted to reflect actual distributions from equity investment; and ·fixed charges; less: ·capitalized interest. Fixed charges means the sum of the following: ·interest costs; ·amortization of debt costs; and ·that portion of rental expense which we believe represents an interest factor, which was not material for the quarters ended March 31, 2009 and 2008.
